Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 27-30, 32, 33, 35-39, 41, 43 and 46-48 are currently pending in the instant application.  Claims 46 and 47 are rejected and claims 27-30, 32, 33, 35-39, 41, 43 and 48 are considered allowable in this Office Action.
I.	Priority
The instant application is a DIV of 16/340,907, filed on April 10, 2019 which is a 371 of PCT/IB2017/056255, filed on October 10, 2017 and claims benefit of Foreign Application 60/618,367, filed on October 10, 2016. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
			35 USC 101-Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 47 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22 of prior U.S. Patent No. 10,857,132 B2. This is a statutory double patenting rejection.  Applicants are suggested to cancel claim 47 to overcome the rejection.
35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 46 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Halama, et al. (WO 2016/074651 A1). Applicants claim 

    PNG
    media_image1.png
    413
    818
    media_image1.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Halama, et al. teaches a sodium salt form of sacubitril and the preparation, isolation and purification of this sodium salt.  The preparation of the sodium salt can be found in examples 9 and 10 on pages 26-27 of the prior art.
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Halama, et al. and the instant invention is that instant claim is drawn to a salt that is more pure than the prior art’s salt.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In re Crosley, 72 USPQ 499, In re Merz 1938 CD 728, it was well established that pure compositions are unpatentable over impure compositions (compounds) if utility is the same. When claiming a purer form of a known compounds, it must be demonstrated that the purified material possesses properties and utilities not possessed by the unpurified material, See Ex parte Reed, 1.35 USPQ 34, 36 (P.O.B.A. 1961).  For example, it is obvious to purify a salt form when the art teaches the salt form but in a less purified form for the purpose of using the salt form for the same utility taught in the prior art with a reasonable expectation of success.  Specifically, a purer compound and the less pure compound are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a more purer sodium salt of sacubitril based on the teachings of the sodium salt form of sacubitiril in preferred embodiments for the same utility in the prior art.  For example, a skilled artisan would be motivated to prepare a purer salt form of sacubitiril to be used in a pharmaceutical composition for treating hypertension and heart failure as seen in the prior art reference of Halama, et al. (WO 2016/074651 A1).  A strong prima facie obviousness has been established.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626